Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/21/22 and 7/29/22 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, the four Office Actions from various United States patent applications are not considered.
See specifically MPEP § 609.01(B)(2)(d), which essentially states:
“Examiners must check to see if an information disclosure statement (IDS) complies with:”
“•	(B) All content requirements of 37 CFR 1.98. See MPEP § 609.04(a) for more information.”
“o	(2) The requirement of copies for:”
“•	(d) All information cited (e.g., an affidavit or Office action), other than the specification, including claims and drawings, of a pending U.S. application; and”
Accordingly, since applicant has cited specific Office Actions from US patent applications, the examiner asserts that the MPEP directs the examiner to determine whether copies of the respective Office actions have been provided to determine whether the IDS meets the requirements of 37 C.F.R. 1.98 for consideration by the examiner.
Also note the first sentence of the third paragraph of MPEP § 609.04(a)(II): 
“37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edry (US 10149089, PTO-892 3/31/22) and Goldstein (US 20070270988, PTO-892 3/31/22).
Regarding claim 1, Edry teaches method comprising: 
receiving a request for an audio session (streaming service, Edry, col 1- ln 52-57; video game, Edry, col 5, ln 66- col 6, ln 2; col 6, ln 44-49; and col 7, ln 16-20) from a device (communication account information to system, col 7, ln 62-67); 
determining whether a user of  the device is associated with one or more  HRTF filters (Edry, col 7, line 60-64, account); 
retrieving, in response to determining that the user is associated with one or more HRTF filters, 
producing binaural audio by applying the headphone-specific HRTF filter to an audio channel associated with the audio session (processing audio with HRTF at cloud device to create personalized audio, Edry, col 9, line 35-44); and 
transmitting the binaural audio  to the device for playback  by the device (streaming personalized audio output to endpoint device, Edry, col. 9 ln 33-35). 
However, Edry does not teach a headphone-specific HRTF filter using an identification of the user and a model of headphones; Goldstein teaches a similar server-based system where personalized binaural processing is applied to content delivered to a user (Goldstein, [0252]) and delivering HRTF data (Goldstein, [0255]) where a member’s HRTF data can be acquired (Goldstein, [0257]) and also collecting information about a member’s ear canal transfer function ECTF (Goldstein, [0094], [0258]) where the ECTF takes into account the transfer function of the make an model of the member’s headphones including frequency response plots (Goldstein, [0258]).
It would have bene obvious to one of ordinary skill in the art to incorporate compensation for the frequency response of a specific model of a user’s headphones as disclosed by Goldstein since doing so is the use of a known technique to improve a similar system in the same way.
The examiner notes that the HRTF and compensation for a model of headphones are separate features in both Goldstein and applicant’s disclosure.
The term “headphone-specific HRTF” is interpreted very broadly and not to literally suggest there is an actual HRTF (according to the precise art meaning) that is specific to a model of headphones since such a concept does not make sense without further explanation (which applicant does not provide anywhere). Accordingly, the term is interpreted broadly and the relationship between the specific headphones and the HRTF is interpreted loosely.
Regarding claim 2, Edry and Goldstein teach the method of claim 1, wherein determining whether the user of the device is associated with one or more HRTF filters comprises determining whether the user is one of a plurality of users to which at least one HRTF filter has been assigned (determination is made when “link” is recognized within the system, i.e. where it says HRTF is linked to individual consumer, i.e., “linked” is meaningless if the link is never recognized or determined by the system, Edry, col 2, ln 23-30). 
Regarding claim 3, Edry and Goldstein teaches the method of claim 1, wherein the headphone-specific HRTF filter takes into account a frequency response of the model of headphones (headphones frequency response, Goldstein, [0262]).
Regarding claim 4, Edry and Goldstein teaches the method of claim 1, wherein the request identifies a type of an application requesting the audio session, and wherein retrieving the headphone- specific HRTF filter is based on the type of the application (video game, Edry, col 16, ln 7-15).  
Regarding claim 5, Edry and Goldstein teaches the method of claim 1, wherein the request is for a game session, and further comprising: determining that the request is from a game application; and switching an audio mode of a game service to account for the headphone-specific HRTF filter being applied  to the audio channel (video game, Edry, col 16, ln 7-15).
Regarding claim 6, Edry and Goldstein teaches the method of claim 1.
Although Edry and Goldstein do not teach explicitly wherein the device is a first device, the user is a first user, the model of headphones is a first model of headphones, and the request is a first request, wherein the method  further comprises: receiving a second request for the audio session from a second device; retrieving a second headphone-specific HRTF filter based on a second identification of a second user and a second model of headphones; producing different binaural audio by applying the second headphone-specific HRTF filter to the audio channel; and transmitting the different binaural audio  to the second device for playback by the second device, Edry teaches account information (Edry, col 11, ln 42-46).  
The examiner asserts that the idea of an “account” causes the person of ordinary skill in the art to immediately envisage at least two accounts. Accounts are established to keep track of two or more different sets of information and resources. This is the same as with banks and bank accounts keeping track of money. It is noted that the examiner is not asserting inherency, but virtual inherency—that is, it is assumed and understood that an entity that creates and maintains an account usually establishes an account because that entity typically has more than one account (though it’s not inherent—a bank may have one account in it, but most people think of banks as usually having two or more accounts). Accordingly, it would have been obvious to one of ordinary skill in the art to have a second account for a second user and their individual information since doing so is the use of a known technique to improve a similar system in the same way.
  Regarding claim 7, Edry and Goldstein teaches the method of claim 1 further comprising extracting the identification of the user and the model of headphones (Goldstein, [0258])  from the request for the audio session (access information, Edry, col 11, ln 36-59).
Although Edry and Goldstein do not teach wherein the headphone-specific HRTF filter is retrieved using the extracted identification, it’s obvious that the proper HRTF and headphone model filter will be provided (as disclosed in [0257-0258], [0262]) based on determining the user and the model of headphones; otherwise, Edry and Goldstein would both be devoid of any usefulness if there was no way to determine the user or model of headphones but Goldstein clearly contemplates collecting relevant information from the user (Goldstein, [0259], [0262]) and accordingly it would have been obvious to one of ordinary skill in the art. 
Claims 8 and 15 are each substantially similar to claim 1 and are rejected for the same reasons.
Claims 9 and 16 are each substantially similar to claim 2 and are rejected for the same reasons.
Claims 10 and 17 are each substantially similar to claim 3 and are rejected for the same reasons.

Claims 11 and 18 are each substantially similar to claim 4 and are rejected for the same reasons.
Claims 12 and 19 are each substantially similar to claim 5 and are rejected for the same reasons.
Claims 13 and 20 are each substantially similar to claim 6 and are rejected for the same reasons.
Claim 14 is substantially similar to claim 7 and is rejected for the same reasons.
Regarding claim 21 Edry and Goldstein teaches claim 1 with headphones included in device for playing back the binaural audio (Edry, col 2, ln 49-51).


Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. 
Applicant emphasizes the supposed patentability of the “headphone-specific HRTF filters”. However, this term does not appear in the specification as the parent application was originally filed. The examiner does not make a rejection under 35 U.S.C. 112(a) because the examiner is extending latitude for applicant to be their own lexicographer. That said, the term is interpreted as to what it means in light of the specification and its broadest reasonable interpretation. The examiner interprets it extremely broadly such that the required relationship between “headphone-specific” and “HRTF” may be very tenuous since this is its meaning if it is to be matched to the closest possible subject matter in the specification.
Accordingly, Goldstein clearly contemplates that there will be a compensation filter based on a make and model of a users’ headphones (Goldstein, [0258]) using a frequency response of the headphones (Goldstein, [0262]). Goldstein also discusses user-specific HRTFs (Goldstein, [0257]). Accordingly, Goldstein does not teach a deeper relationship between HRTF compensation and headphone model compensation as it appears applicant is arguing differentiates the claim from Goldstein; however, that is an inconsistent reading of the claim with the specification and the general reality of the art. The HRTF filter and the headphone compensation filter compensate for two different things. It makes no sense to retrieve a user’s HRTF based on their model of headphones because a specific HRTF is based on the user’s specific head and ear shape and how mono virtual sounds should be spatialized/binauralized when presented to the user of a speaker proximate to their ear (such as headphones) to comport with the user’s lived auditory experiences in a real acoustical environment (because of influence of the unique shape of their head). The headphone compensation transfer function takes into account electrical and acoustic differences between models of headphones. Sure, the two transfer functions can be combined into a composite transfer function with the headphone compensation and user HRTF but this is clearly contemplated and made obvious by the end of [0262] of Goldstein along with [0257-0258]. Accordingly, there is no basis to interpret the claim language to describe a different concept in the art than that which is made clearly obvious by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651